

116 HR 7506 IH: Justice for Victims of Lawless Cities Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7506IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Budd (for himself and Mr. Roy) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a civil remedy for individuals harmed in lawless jurisdictions, and for other purposes.1.Short titleThis Act may be cited as the Justice for Victims of Lawless Cities Act of 2020.2.DefinitionIn this Act, the term lawless jurisdiction means a designated area in a State or political subdivision of a State, which State or political subdivision has a statute, ordinance, policy, or practice in effect that, despite ongoing danger to individuals or property, allows any entity or official of the State or political subdivision of the State to, in such designated area, purposefully—(1)refuse to provide police, fire, or emergency medical services to 1 or more individuals in the State or political subdivision of the State; or (2)abdicate the reserved powers of the State or political subdivision of the State, to be performed by non-governmental actors in a manner that is detrimental to the health, safety, and welfare of the citizens of the State or political subdivision of the State. 3.Civil action for harm in a lawless jurisdiction(a)Private right of action(1)Cause of actionAny individual, or a spouse, parent, or child of such individual (if the individual is deceased or permanently incapacitated), who is the victim of a murder, rape, or any felony (as defined by the State) which occurred in a lawless jurisdiction may bring an action for compensatory damages against a State or a political subdivision of a State in the appropriate Federal or State court.(2)Burden of proofIn an action under paragraph (1), the court shall find in favor of the plaintiff if the plaintiff shows by a preponderance of the evidence that the harm described in paragraph (1) occurred in a lawless jurisdiction located in the State or political subdivision of a State. (3)Statute of limitationsAn action brought under this subsection may not be brought later than 10 years after the occurrence of the crime, or death of a person as a result of such crime, whichever occurs later.(4)Attorney’s fee and other costsIn any action or proceeding under this subsection the court shall allow a prevailing plaintiff a reasonable attorney’s fee as part of the costs, and include expert fees as part of the attorney’s fee.(5)Rule of constructionIn the case of an entity that is harmed as a result of a felony (as defined by the State) which occurred in a lawless jurisdiction, the owner of the entity may bring an action under paragraph (1). (b)Waiver of immunity(1)In generalAny State or political subdivision of a State that accepts a grant described in paragraph (2) from the Federal Government shall agree, as a condition of receiving such grant, to waive any immunity of such State or political subdivision relating to a civil action described in subsection (a).(2)Grants describedThe grants described in this paragraph are—(A)a grant for public works and economic development under section 201(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141(a));(B)a grant for planning and administrative expenses under section 203(a) of such Act (42 U.S.C. 3143(a));(C)a supplemental grant under section 205(b) of such Act (42 U.S.C. 3145(b));(D)a grant for training, research, and technical assistance under section 207(a) of such Act (42 U.S.C. 3147(a)); and(E)except as provided in paragraph (3), a community development block grant made pursuant to title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(3)ExceptionGrants described in paragraph (2)(E) shall not include any disaster relief grants to address the damage in an area for which the President has declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.).